Citation Nr: 0408885	
Decision Date: 04/06/04    Archive Date: 04/16/04

DOCKET NO.  03-17 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial compensable rating for status post 
liposarcoma of the upper back.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The veteran served on active duty from October 1966 to August 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which granted service connection for status post 
liposarcoma of the upper back and assigned an initial zero 
percent rating, effective June 26, 2002.  In October 2003, 
the veteran testified at a Board hearing at the RO.  

As set forth in more detail below, a remand of this matter is 
required.  This appeal will be remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  The 
veteran is advised that no further action on his part is 
necessary until he is further notified.  



REMAND

Clinical records show that the veteran underwent excision of 
a myxoid liposarcoma from the upper back in October 2001.  In 
the following weeks, he underwent two additional surgeries 
for further tissue removal.  

In June 2002, the veteran submitted a claim of service 
connection for residuals of the excision of the liposarcoma.  
In connection with his claim, he was afforded a VA medical 
examination in October 2002, at which the examiner observed a 
10 centimeter well-healed, nontender scar in the upper 
thoracic region.  No other pertinent abnormalities were 
noted.  The diagnosis was status post excision of a 
liposarcoma, now free of disease.  

In a November 2002 rating decision, the RO granted service 
connection for status post liposarcoma of the upper back and 
assigned an initial zero percent rating under the criteria 
for the evaluation of scars and muscle injuries.  The veteran 
appealed the RO's decision, claiming that a higher initial 
rating was warranted.  

In October 2003, in connection with his appeal, the veteran 
testified before the undersigned Veterans Law Judge at the 
RO.  The veteran testified that, since his surgery, he has 
experienced radiating pain in the area of his scar, as well 
as pain, decreased range of motion, and substantial weakness 
in both upper extremities.  

In view of the foregoing, an additional VA examination is 
warranted to address the veteran's contentions regarding the 
nature and severity of his service-connected disability.  

It is also noted that VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
through the assertions and evidence of record.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In that regard, the U.S. 
Court of Appeals for Veterans Claims (Court) has held that a 
veteran can be rated separately for different manifestations 
of the same injury, where "none of the symptomatology for 
any one of [the] conditions is duplicative of or overlapping 
with the symptomatology of the other two conditions," and 
that such combined ratings do not constitute pyramiding 
prohibited by 38 C.F.R. 4.14.  Esteban v. Brown, 6 Vet. App. 
259 (1994).  

Thus, after obtaining the results of the VA medical 
examination, the RO should consider whether all applicable 
symptomatology attributable to the status post liposarcoma of 
the upper back is appropriately rated, to include 
specifically whether any scars, muscle damage, nerve 
injuries, or musculoskeletal disabilities merit separate 
disability ratings.  In that regard, it is noted that in some 
circumstances, additional disability may be recognized based 
on limitation of motion due to pain, weakened movement, 
excess fatigability, or incoordination.  DeLuca v. Brown, 
8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45, 4.59 (2003).

Thus, this matter is remanded for the following:

1.  The veteran should be afforded a VA 
medical examination to determine the 
nature and severity of the service-
connected status post liposarcoma of the 
upper back.  The veteran's claims folder 
must be made available to the examiner 
for review in connection with the 
examination of the veteran.  All 
indicated tests should be conducted.  In 
the examination report, the examiner 
should delineate all symptoms or 
pathology attributable to the status post 
liposarcoma of the upper back, to include 
any scars, muscle or nerve damage, or 
musculoskeletal disabilities.  The 
examiner should also assess the severity 
of each disability and specifically note 
whether and to what extent any 
musculoskeletal disability results in 
limitation of function due to pain, loss 
of motion due to weakened movement, 
excess fatigability, or incoordination.

2.  The RO should then review the claim, 
including consideration of whether all 
applicable symptomatology is 
appropriately rated.  If the benefit 
sought on appeal is not granted in full, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond.  

The case should then be returned to the Board for further 
consideration, in accordance with applicable procedure.  The 
veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



_________________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




